Citation Nr: 1641147	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  94-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder and, if so, whether service connection, to include as secondary to a service-connected disability, is warranted.

2.  Entitlement to an effective date prior to January 21, 2010, for the  award of service connection for chronic adjustment disorder with mixed depression.

3.  Entitlement to a rating in excess of 30 percent for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture.

4.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee, for the period prior to September 16, 2010.

5.  Entitlement to an initial compensable rating for linear scars, post right knee surgery.

6.  Entitlement to a separate rating for painful and numb scars, post right knee surgery.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for trifurcation of the regional vessels of the bilateral knees.

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 1991, April 2014, and August 2015 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Columbia, South Carolina, RO denied issues 1, 5, 6, 7, and 8 listed above.  The Veteran subsequently perfected a timely appeal as to these issues and the RO certified and transferred the appeal to the Board in December 2015.  Accordingly, the issues have been merged with the instant appeal.

With regard to the issues pertaining to the evaluations for the Veteran's right knee disability and TDIU claim, in June 1991, the Houston, Texas, RO denied an increase in a 10 percent rating for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial medial meniscectomy, and an old patella fracture.  By this decision, the RO also increased the assigned rating for the service-connected right knee disability from 10 percent to 100 percent, effective from December 7, 1990, to the end of February 1991, based on surgical or other treatment necessitating convalescence associated with service-connected disability.  See 38 C.F.R. § 4.30.  That rating thus reverted to the schedular 10 percent rating effective from March 1, 1991.

Thereafter, an April 1992 RO decision extended the convalescent rating for two months under 38 C.F.R. § 4.30, ending at the end of May 1991; and reverting to the schedular disability rating of 10 percent, effective from June 1, 1991.

Throughout the pendency of this appeal, the RO has undertaken additional actions to award temporary total evaluations for post-surgical convalescence.  This has resulted in temporary 100 percent disability ratings effective from April 15, 1993, to the end of June 1993; and again from December 10, 2004, to the end of January 2005.  The matter of the assignment of these temporary total ratings is not part of the instant appeal as confirmed by the United States Court of Appeals for Veterans Claims (Court) in an April 2012 Memorandum Decision.

Regarding the permanent evaluation of the Veteran's right knee disability, by way of a September 1992 rating decision, the RO increased the rating for the Veteran's postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture, from 10 to 30 percent, effective June 1, 1991.  The Veteran continued the appeal, seeking a higher schedular evaluation.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

Meanwhile, in October 1996, and again in January 2001, the Board, in pertinent part, remanded this appeal for further development regarding the increased rating claim on appeal.

In a May 2003 decision, the Board denied the Veteran's claim as to the issue of entitlement to an increase in a 30 percent rating for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture (under 38 C.F.R. § 4.71a , Diagnostic Code 5257); and granted a separate 10 percent rating for traumatic arthritis of the right knee (under 38 C.F.R. § 4.71a , Diagnostic Code 5003-5010).  The RO implemented that grant in a May 2003 decision.

The Veteran then appealed the May 2003 Board decision to the Court.  In a February 2004 Order, the Court granted a Joint Motion for Remand (JMR) by the appellant and Secretary of VA (the parties).  Thereby, the Court, in pertinent part, vacated the May 2003 Board decision as to the issue of entitlement to an increase in 30 percent rating for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture, and left the Board decision undisturbed as to the 10 percent rating assigned for traumatic arthritis of the right knee.  In compliance with the Court's Order, in August 2004, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C.

In a December 2005 decision, the Board, in pertinent part, denied the Veteran's claim for entitlement to an increase in a 30 percent rating for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial medial meniscectomy, and old patella fracture.  The Veteran then appealed the Board's decision to the Court, which in a March 2007 Order, granted a February 2007 JMR as to the claim for an increased disability rating for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial medial meniscectomy, and an old patella fracture.  Thereby, the Court remanded the case to the Board for compliance consistent with the JMR.  In compliance, the Board, in pertinent part, remanded this appeal for further development in July 2007.

The Board again considered this matter in May 2009.  At that time, it was found that based upon language in the February 2007 JMR approved by the Court, there was direction to reconsider the criteria for rating the traumatic arthritis of the right knee aspect of the right knee disability.  The Board concluded that by implication, therefore, the secondary claim for a higher rating than 10 percent for traumatic arthritis of the right knee remained on appeal (in addition to the claim for increased rating for residuals of right knee surgery, beyond 30 percent).  The Board then remanded both increased rating claims to the RO for a VA Compensation and Pension examination by an orthopedic surgeon.

In June 2010, the Board again remanded this case to ensure compliance with the dictates of the prior remand.  Specifically, the Board remanded to ensure that the Veteran was afforded a VA examination by an orthopedic surgeon.  The Veteran subsequently underwent VA orthopedic examination by an orthopedic surgeon.

In February 2011, the Board again denied the Veteran's claims for a rating greater than 30 percent for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial medial meniscectomy, and old patella fracture, and greater than 10 percent for traumatic arthritis of the right knee for the period prior to September 16, 2010.  The Board awarded an increased rating to 20 percent for the right knee arthritis for the period from September 16, 2010.  The Veteran appealed this determination to the Court.  In a Memorandum Decision dated April 2012, the Court vacated the Board's decision based upon a VA examination report that had not been associated with the claims folder and, thus, not considered by the Board in its February 2011 decision.  In the Memorandum Decision, the Court pointed out that since the appellant raised no argument with regard to the Board denial of a disability rating greater than 20 percent for right knee traumatic arthritis effective September 16, 2010, this issue is deemed abandoned.

In November 2012, the Board remanded the following issues for further development: entitlement to a higher rating than 30 percent for postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture; entitlement to a higher rating than 10 percent for traumatic arthritis of the right knee, for the period prior to September 16, 2010; entitlement to service connection for an acquired psychiatric disorder, which had been perfected while the Veteran's right knee claims were pending at the Court; and entitlement to a TDIU, which was raised pursuant to Rice v. Shinseki, 22 Vet.
App. 447, 453-54 (2009).

While on remand, in an August 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for chronic adjustment disorder with mixed depression and assigned a 50 percent rating, effective January 21, 2010.  In July 2016, the Veteran submitted a timely notice of disagreement (NOD) with the initially assigned effective date.  A statement of the case (SOC) is required when a Veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to an effective date earlier than January 21, 2010, for the grant of service connection for chronic adjustment disorder with mixed depression.  As such, the matter must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The remainder of the issues now return to the Board for further consideration.

The Veteran was previously represented by a private attorney, but revoked power of attorney in January 2008.  Additionally, the Veteran has specifically expressed his intention to proceed without a representative.  See Pro Se Election Form (August 2016).  Therefore, the Board therefore recognizes the appellant as pro se.

During the long period of this appeal, the Veteran testified at a Board hearing before a Veterans Law Judge sitting at the Houston, Texas, RO in November 1993.  The Veteran was later notified of his right to another hearing before a current Veterans Law Judge, but he declined.  Also during the appeal, jurisdiction over the case was transferred to the Columbia, South Carolina, RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

By the decision below, the previously denied claim for service connection for a left knee disorder is reopened.  The reopened and remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied service connection for a left knee disorder on the basis that there was no current left knee disorder due to service or a service-connected disability; the Veteran was notified of the decision and of his appellate rights, but he did not appeal.

2.  Within one year after the September 2008 decision, the RO received additional VA treatment records that referenced the Veteran's left knee; by way of a March 2014 letter, the RO determined that such records were not new and material.

3.  Evidence added to the record since the final September 2008 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left knee disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 2008, the Veteran filed his original claim for service connection for a left knee disorder.  In September 2008, the RO denied such claim.  At the time of the decision, the RO considered the Veteran's service treatment records and post-service treatment records.  The RO observed that the Veteran's service treatment records showed no evidence of treatment for a left knee disorder and that post-service treatment records show left knee pain; however, an MRI and range of motion testing were normal.  Additionally, such records included a February 13, 2008, notation in which a VA treatment provider indicated that the Veteran's left knee pain may be attributed to some compensation for the right knee.  However, the RO found such statement to be speculative in nature and ultimately determined that service connection for a left knee disorder was not warranted as there was no evidence of a current left knee disorder due to service or a service-connected disability.

Later that month, the Veteran was advised of the decision and his appellate rights. The Veteran did not enter a NOD with the September 2008 decision; however, the RO received additional VA treatment records that referenced the Veteran's left knee prior to the expiration of the one year appeal period.  Specifically, a November 13, 2008, treatment record shows that the Veteran reported left knee pain, a fact which was previously of record.  As such records were not considered in the September 2008 rating decision, 38 C.F.R. § 3.156(b) requires the AOJ to ascertain whether such records constitute new and material evidence pursuant to Beraud, supra.  To that end, a March 2014 VCAA notice letter, which was responsive to the Veteran's June 2013 left knee claim, informed him that new and material evidence was necessary to reopen such claim.  Implicit in such a finding is that the RO had reviewed the complete record, to include the VA treatment records received within one year of the September 2008 rating decision, and ultimately determined that such decision was final, which required consideration of the applicability of 38 C.F.R. 
§ 3.156(b) with regard to the aforementioned VA treatment records.  Therefore, such regulation is inapplicable to the instant claim.

Furthermore, no new, relevant service department records were associated with the record after the issuance of the September 2008 rating decision.  While service treatment records were scanned into VBMS in May 2010 and June 2016, such are duplicative of those of record at the time of the September 2008 rating decision.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

Therefore, the September 2008 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

Thereafter, the Veteran filed his application to reopen his previously denied claim in June 2013.  The evidence added to the record since the most recent prior final denial includes medical records showing a current left knee disorder.  In this regard, a March 2013 VA examiner noted early degenerative changes of the left knee.

The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record at the time of the September 2008 denial and relates to a previously unestablished element of entitlement to service connection, namely a current disability.  Therefore, such newly received evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.  Consequently, such claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened; the appeal is granted to this extent only.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In November 2012, the Board remanded the issues pertaining to increased ratings for the Veteran's right knee disabilities and entitlement to a TDIU for further development, to include obtaining a copy of the Veteran's Vocational and Rehabilitation folder.  To date, this development has not been completed.  Accordingly, further action to ensure compliance with the November 2012 remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Additionally, with regard to the Veteran's claims for increased ratings for his right knee disabilities, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Throughout the appellate period, the Veteran has undergone more than half a dozen VA examinations; however, none of them include joint testing for pain on passive motion, in weight-bearing, and nonweight-bearing.  Accordingly, the Court's holding in Correia necessitates reexamination of the right knee.  Additionally, an orthopedic surgeon must perform the examination to ensure consistency with the dictates of the February 2007 JMR.

VA examination is also needed to determine the etiology of the Veteran's claimed left knee, blood vessel (claimed as trifurcation of the regional vessels of the bilateral knees), and cervical spine disorders.

With respect to the left knee, a February 2008 VA treatment note shows that left knee pain may be attributed to some compensation for the service-connected right knee disability.  During a March 2010 VA examination, the Veteran asserted that his service-connected right knee disability caused his current left knee disorder.  However, the VA examiner stated that he "cannot with reasonable medical certainty find this to be so, although lots of patients will often describe contralateral pain after not having full function on an injured side.  In any event, there is no obvious arthritic changes on the left knee."  In January 2013, a VA examiner stated that "[t]here is no evidence in the Orthopedic or Gait Analysis literature that confirms that an isolated condition of one knee affects or contributes to the condition of the opposite knee.  While literature does support effects on an adjacent joint on the same side (in this case the hip and ankle) the literature shows that the soft tissues (muscles) bones and adjacent joints on the same side absorb stress from the affected knee joint.  To accommodate for the affected knee condition the patient slows gait patterns and shifts load bearing.  Only the loss of a limb or loss of use by ankylosis of an affected limb requiring full weight bearing on the unaffected limb will cause changes in the unaffected limb and will do so to all joints not an isolated one."  In March 2014, a VA examiner noted early degenerative changes of the left knee and reiterated the January 2013 examiner's opinion.  Here, the January 2013 VA examiner's opinion that an adjacent joint may damage an unaffected joint raises the issue of whether the Veteran's service-connected left ankle disability causes or aggravates his current left knee disorder.  Further medical development is needed to address this issue.

With respect to a blood vessel disorder of the bilateral knees, the Veteran contends that such is proximately due to or the result of his service-connected right knee disabilities.  The RO found that trifurcation of the regional vessels of the bilateral knees is not a disability for which service connection can be granted.  The Board, however, finds that neither it, the RO, nor the Veteran possess the requisite medical expertise to determine whether such results in a diagnosed disability.  Accordingly, further medical development is needed to determine the nature and etiology of the claimed blood vessel disorder.

With respect to the cervical spine, the Veteran has been diagnosed with cervical stenosis and spondylosis with radiculopathy, which he relates to carrying mortars as an infantryman in service.  In March 2014, a VA examiner opined that the Veteran's current cervical spine disorder is not related to service.  The rationale was that service and post-service treatment records show no complaints of neck or shoulder problems until 20 years after service.  

However, it appears that the medical examiner impermissibly ignored the Veteran's lay assertions that he had sustained a cervical spine injury during service.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)(noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that VA medical examiner's conclusions were of "questionable probative value" because examiner failed to consider certain information)."  Accordingly, reexamination is needed to address such favorable evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record, but must instead account for that favorable evidence with an adequate statement of reasons or bases).

With respect to the Veteran's right knee scars, he reports pain associated with such scarring since 1991.  In March 2013 and March 2014, VA examiners noted seven scars related to the Veteran's service-connected right knee surgeries.  The examiners noted pain and subdermal numbness along hardware placed in the Veteran's knee.  The examiners explained that the pain was attributable to the hardware, not the scars themselves.  However, as the Veteran's right knee disabilities will be reexamined pursuant to this remand, his claims referable to his right knee scarring and entitlement to a TDIU must likewise be remanded as they are inextricably intertwined with his increased rating claims for the right knee disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Additionally, while on remand, the AOJ is to obtain updated VA treatment records dated from June 2015 to present.

Finally, with respect to the Veteran's claim for an earlier effective date for the award of service connection for chronic adjustment disorder with mixed depression, when there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. 
§ 19.26.  Thus, remand for the issuance of an SOC on this matter is needed.  Manlincon, supra.  This issue is to be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder a copy of the Veteran's Vocational and Rehabilitation folder.

2.  Associate with the claims folder relevant records of the Veteran's VA treatment since June 2015.

3.  Schedule the Veteran for a VA examination by an orthopedic surgeon (this is a mandatory requirement of the Court) to determine the severity of his service-connected postoperative residuals of right knee anterior cruciate ligament reconstruction, partial meniscectomy, and an old patella fracture, and traumatic arthritis of the right knee.  The claims folder contents must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right knee disabilities should be described in detail.  Specifically, the examiner should conduct a thorough orthopedic examination of the Veteran's right knee disabilities and provide a diagnosis of any pathology found.

In examining the right knee disabilities, the examiner is to document any limitation of motion (in degrees) of the Veteran's right knee, to include providing the point at which painful motion begins. The examiner should also indicate whether there is any guarding on motion and the degrees at which the guarding starts.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the knee disability includes recurrent subluxation or lateral instability.

The examiner should describe whether any ankylosis is present.

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  The examiner is requested to specifically state whether any additional motion loss is found on repetitive testing.

As prior VA examinations have revealed atrophy of the right quadriceps as a result of the Veteran's right knee disabilities, the examiner should also indicate the nature, to include the muscle group affected, and severity of such condition.

The examiner should also describe the nature and extent of the scars associated with the Veteran's right knee disabilities, to specifically include whether any scar is painful, numb, or results in functional limitations.

The examiner should also provide a description of the functional impairment associated with the Veteran's right knee disabilities, to include the impact such has on his daily life and any potential employment.

A rationale should be provided for any opinion offered.

4.  Schedule the Veteran for a VA examination to be conducted by an appropriate medical professional so as to determine the nature and etiology of his left knee disorder.  The examiner must review the entire claims file, and conduct any necessary testing.

The examiner is to diagnose any left knee disorder the Veteran has had during the pendency of the appeal, even if such disorder has resolved.  The examiner must specifically address March 2013 VA examiner's diagnosis of early degenerative changes.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disorder is related to the Veteran's active service, or is caused or aggravated by a service-connected disability, particularly those of the right knee and left ankle.  The examiner is to address the February 2008 VA treatment provider's opinion that the Veteran's current left knee pain may be attributable to his service-connected right knee disability.  The examiner is to also address whether the service-connected left ankle disability causes or aggravates the left knee disorder in light of the January 2013 VA examiner's opinion regarding secondary damage to adjacent joints.  If aggravation is found, the examiner must attempt to identify the baseline level of severity of the left knee disorder prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination to be conducted by an appropriate medical professional so as to determine the nature and etiology of his claimed blood vessel disorder of the bilateral knees.  The examiner must review the entire claims file, and conduct any necessary testing. 

The examiner is to diagnose any current blood vessel disorder of the bilateral knees the Veteran has had during the pendency of the appeal, even if such disorder has resolved.  The examiner must specifically address whether any such disorder is a disability for which service connection can be granted.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed blood vessel disorder of the bilateral knees is related to the Veteran's active service, or is caused or aggravated by a service-connected disability, particularly those of the right knee and left ankle.  If aggravation is found, the examiner must attempt to identify the baseline level of severity of the blood vessel disorder of the bilateral knees prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.

6.  Schedule the Veteran for a VA examination to be conducted by an appropriate medical professional so as to determine the nature and etiology of his cervical spine disorder.  The examiner must review the entire claims file, and conduct any necessary testing.

The examiner is to diagnose any cervical spine disorder the Veteran has had during the pendency of the appeal, even if such disorder has resolved. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disorder is related to the Veteran's active service, specifically any potential cervical spine injury incurred while carrying mortars.  

The examination report must include a complete rationale for all opinions expressed.

7.  Provide the Veteran with an SOC addressing the claim of entitlement to an effective date prior to January 21, 2010, for the  award of service connection for chronic adjustment disorder with mixed depression. Please advise him m of the time period in which to perfect an appeal of such matter.  If the Veteran perfects an appeal as to such issue in a timely fashion, then return the case to the Board for its review, as appropriate.

8.  After completing the above actions as directed in paragraphs 1-6, to include any other development as may be indicated by any response received as a consequence of the actions taken in such paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


